DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-27, 31-34 and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have an additive manufacturing system comprising a carrier substrate configured to be displaced along a direction of travel, a printer module with a plurality of material storage devices connected to a plurality of dispensing devices located over the carrier substrate; a binder printer located downstream of the carrier substrate according to the direction of travel of the carrier substrate; a compaction device located downstream form the plurality of dispensing devices and upstream from the binder printer according to the direction of travel of the carrier substrate; and a fusion device downstream from the binder printer according to the direction of travel of the carrier substrate. 
The closest prior art, HAYS (US 2016/0243764), teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices and a plurality of dispensing devices corresponding to one of the plurality of material storage devices (Figs. 1, 2, 6); and a compaction device/fusing system (36 shown as roller that is used to pressure/fuse toner to medium 32; Fig. 1, paras. 0048, 0050, 0059, 0061).
However, HAYS does not teach or suggest a compaction device located upstream from a binder printer and a fusion device located downstream from the binder printer, the compaction device configured to compact the fluidized material deposited by the dispensing devices prior the binder printer depositing the liquidized binding material on the fluidized material, as required by the instant claims.  Additionally, the fusing system described by HAYS is configured to bind toner deposited on a medium and not configured to “solidify the liquid binding material deposited by the binder printer” (instant claim 25). Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-27, 31-34 and 36-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743